SUMMARY ORDER
Defendant-Appellant Alex Rodin appeals from a judgment of conviction entered in the District Court on September 3, 2004. Rodin pleaded guilty to making false statements in violation of 18 U.S.C. § 1001, and was found guilty by a jury of wire fraud and conspiracy to commit wire fraud in violation of 18 U.S.C. § 1343 and 18 U.S.C. § 371, respectively. Rodin’s sole argument on appeal is that the evidence presented at trial was insufficient to establish his guilt beyond a reasonable doubt with respect to the counts of wire fraud and conspiracy to commit wire fraud. We assume the parties’ familiarity with the facts and procedural history of the case.
We have carefully reviewed the evidence presented at trial and the submissions to this Court on appeal. For substantially the reasons stated by the District Court in its July 13, 2004 Memorandum Order denying Rodin’s motion for a judgment of acquittal under Fed.R.Crim.P. 29(c) or for a new trial under Fed.R.Crim.P. 33, we conclude that, when viewed in the light most favorable to the Government, the evidence — which includes e-mails containing Rodin’s first name and bank account information, testimony regarding the manner in which Rodin transferred money overseas, and multiple contradictory exculpatory statements made by Rodin — would permit a rational jury to find the essential elements of wire fraud and conspiracy to commit wire fraud beyond a reasonable doubt. See United States v. LaSpina, 299 F.3d 165, 180 (2d Cir.2002). The District Court’s judgment is AFFIRMED.